Citation Nr: 0821641	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include manic depression, bipolar disorder and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active military service from August 1992 July 
1995.  The veteran also has subsequent service with the Army 
National Guard of West Virginia.

This case comes to the Board of Veterans' Appeals (Board) 
from an June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In February 2008, to support his claim, the veteran testified 
at a hearing at the Board's offices in Washington DC (Central 
Office hearing).  Subsequent to the hearing, he submitted 
additional evidence, consisting of stressor information and 
copies of photographic images of Somalia, and waived his 
right to have the RO initially consider this evidence.  See 
38 C.F.R. §§ 20.800, 20.1304.

Unfortunately, for the reasons discussed below, further 
development is required before deciding this appeal.  The 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, reflects that his 
primary specialty was general construction equipment 
operator.  This type of job does not imply he engaged in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).  In 
addition, there is no notation he received any decorations, 
commendations or medals indicating involvement in combat.

The veteran's service medical records appear to be negative 
for any psychiatric complaints or treatment.  However, post-
service service department medical records dated October 2001 
reflect treatment in the psychiatric clinic and include 
findings of manic depression and bipolar disorder.  These 
records further reflect that he reported a long history of 
depressive and hypomanic episodes.  

The veteran's post-service VA treatment records show he has 
reported a history of combat exposure during service in 
Somalia.  There have been diagnoses of PTSD, bipolar mood 
disorder, and depression.

The veteran's alleged stressful incidents in service include 
exposure to sniper fire, fire fights, and mortar attacks 
while serving in Somalia and a combat mission turned to 
humanitarian mission in Haiti which resulted in one soldier 
killed and seven suicides.  He should be given another 
opportunity to complete a PTSD questionnaire and provide more 
specific information concerning the stressful incidents which 
he believes caused his PTSD.  The information he provides 
must include specific details that would assist in attempting 
to corroborate his stressors - such as specific locations 
where the incidents occurred, dates (preferably within a two-
month time frame), the names of any individuals involved, and 
his unit designation at the time.  And with this additional 
information, an attempt should be made to verify his claimed 
stressors.

In addition, during his February 2008 hearing, the veteran 
testified that any psychiatric impairment which existed prior 
to service took a turn for the worse after his period of 
service.  Thus, he claims that his psychiatric impairment 
either started during his military service or, even if he had 
such impairment prior to service, it was aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Accordingly, aside from obtaining additional information 
concerning his alleged stressors and attempting to 
independently corroborate these claimed incidents, a VA 
examination and opinion are needed to confirm the PTSD 
diagnosis and to assess whether this diagnosis - or any of 
the other mental disorders diagnosed, is related to a 
verified incident in service or, if it existed prior to 
service, whether it was aggravated beyond the natural 
progress of the disease.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if it is necessary to decide the 
claim).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any National Guard medical 
records available for the veteran for his 
period of service with the Army National 
Guard of West Virginia.

2.  With his assistance, obtain all 
records of VA and/or private psychiatric 
treatment identified by the veteran which 
have not already been obtained.  If he 
has or can obtain these records himself, 
he is encouraged to do so.  However, VA 
will assist him in obtaining this 
additional evidence if he provides the 
necessary information (e.g., when and 
where treated, etc.).

3.  Give the veteran another opportunity 
to provide any additional information to 
permit the verification of his alleged 
stressors, including such details as 
specific locations, dates (preferably 
within a two-month time frame), the names 
of any other individuals involved, and 
unit designation at the time of the 
event(s) claimed.

The veteran should be informed that this 
information is critical to corroborating 
these claimed events and his failure to 
provide as complete a response as 
possible may result in the denial of his 
claim for service connection for PTSD.

4.  Whether or not the veteran provides 
an additional statement, the RO should 
review the file and prepare a summary of 
all his claimed stressors.  This summary, 
a copy of the veteran's DD 214, and all 
associated service documents should be 
sent to the United States Army Joint 
Service Records Research Center (JSRRC), 
National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
If the efforts result in negative 
results, documentation to that effect 
should be placed in the claims folder and 
the veteran appropriately notified.

5.  Thereafter, schedule the veteran for 
a VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) that he 
has PTSD due to an actually verified 
stressor(s).  Notify the examiner that 
only those stressors that were confirmed 
are to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor in service 
provided the basis for this diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the DSM-IV criteria for this 
diagnosis.

Additionally, the examiner should comment 
on whether the veteran has any current 
psychiatric disorder other than PTSD, 
including consideration of diagnoses for 
manic depression and bipolar disorder, 
that is at least as likely as not - 
meaning 50 percent or greater probability 
- related to his service in the military.  
The examiner must indicate if any of 
these disorders pre-existed the veteran's 
service, as well as whether the pre-
existing mental illness(es) increased in 
severity during the veteran's service 
beyond the natural progression.

To facilitate making these 
determinations, send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this remand.  
The examination report must confirm that 
the veteran's claims file was reviewed.

The complete rationale for all opinions 
expressed must be provided in the 
examination report. If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

6.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal, to 
include consideration of the evidence 
added to the record subsequent to the 
September 2007 Supplemental Statement of 
the Case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



